FILED 

                                                                              OCT 27, 2015 

                                                                      In the Office of the Clerk of Court 

                                                                    WA State Court of Appeals, Division III 





                  IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                     DIVISION THREE

    STATE OF WASHINGTON,                          )
                                                  )          No. 30916-9-111
                         Respondent,              )
                                                  )
           v. 	                                   )
                                                  )          UNPUBLISHED OPINION
    LUCKY JOE GUZMAN,                             )
                                                  )
                         Appellant.               )

           BROWN, J. -   Lucky Joe Guzman appeals his conviction for child molestation in

    the first degree. Following a bench trial, the trial court found two aggravating

    circumstances present and imposed an exceptional sentence. Mr. Guzman contends

    the trial court did not enter written findings of fact and conclusions of law supporting the

    imposition of the exceptional sentence. We disagree and affirm.

,
1
                                              FACTS
I          The State charged Mr. Guzman with child molestation in the first degree and
I
    attempted first degree rape of a child. The information alleged two aggravating factors:

    (1) Mr. Guzman's victim was particularly vulnerable and (2) Mr. Guzman abused a

    position of trust to facilitate the crime. Following a bench trial, the judge convicted Mr.

    Guzman on the child molestation charge and found both aggravating circumstances
No. 30916-9-111
State v. Guzman

present. The trial court sentenced Mr. Guzman to a minimum of 135 months in prison,

above the standard sentencing range.

       In the trial court's oral ruling, it explained on the record its reasons for imposing

an exceptional sentence. The judgment and sentence, in the section labeled

"Exceptional Sentence," stated, "Findings of fact and conclusions of law are attached in

Appendix 2.4." Clerk's Papers (CP) at 162. While no such appendix was attached,

written findings of fact and conclusions of law relating to the trial court's oral ruling were

entered. Mr. Guzman appealed.

                                         ANALYSIS

       The issue is whether the trial court erred by not entering separate written findings

of fact and conclusions of law articulating why it imposed an exceptional sentence. Mr.

Guzman contends the existing written findings of fact and conclusions of law do not

support the imposition of an exceptional sentence.

       RCW 9.94A.535 states: "Whenever a sentence outside the standard sentence

range is imposed, the court shall set forth the reasons for its decision in written findings

offact and conclusions of law." In State v. Friedlund, 182 Wn.2d 388, 393, 341 P.3d

280 (2015), the Washington Supreme Court held "the entry of written findings is

essential when a court imposes an exceptional sentence." In so holding, the court

reasoned (1) permitting verbal reasoning to substitute for written findings ignores the

plain language of RCW 9.94A.535. (2) a written judgment and sentence affords a

defendant finality, and (3) the absence of written findings hampers public accountability

as both "the Sentencing Guidelines Commission and the public at large [cannot] readily


                                             2

No. 30916-9-111
State v. Guzman

determine the reasons behind exceptional sentences." Id. at 394-95. Applying these

principles, the Friedlund court remanded the case for entry of written findings and

conclusions as the record was "devoid of written findings." Id. at 395.

       Here, like in Friedlund, an oral ruling exists. But unlike in Friedlund, written

findings of fact and conclusions of law exist. Those findings partly state:

       24. As to the first aggravating factor ... , the Court finds beyond
           reasonable doubt that [the victim] was particularly vulnerable at the
          time of this offense. She was not only vulnerable due to her young age
           of eight, but was even more vulnerable than a typical eight year old
           due to her illness that day. She was nauseous, lethargic and suffering
          from scarlet fever. She was on the defendant's couch trying to rest at
          the time of this offense.

       25. As to the second aggravating factor ... , the Court 'finds beyond
           reasonable doubt that the defendant acted in a position of trust and
           used that trust to facilitate the commission of this crime. The
           defendant is the grandfather of the victim. He was in a position of trust
           by virtue of his status as her grandfather. Additionally, the defendant
          was in a position of trust because he had assumed the duty to care for
           her on June 30,2010 while [the victim] was sick. This trust gave the
           defendant access to [the victim.] The defendant then used that trust to
           attempt to persuade [the victim] to not disclose the nature of his
          actions by telling her that he would go to jail if she told anyone.

CP at 144. The trial court then concluded, "The defendant committed the offense

against a particularly vulnerable victim and abused a position of trust to facilitate the

crime. Each of the two aggravating factors have been proven beyond a reasonable

doubt." CP at 145.

       These findings and conclusion adequately articulate "substantial and compelling

reasons justifying an exceptional sentence." RCW 9.94A.535. These written findings

and conclusions comport with the plain language of RCW 9.94A.535 and afford Mr.



                                            3

No. 30916-9-111
State v. Guzman

Guzman finality. Nevertheless, Mr. Guzman argues these findings and conclusion were

entered under erR 6.1 (d)1 and thus cannot substitute for those required by RCW

9.94A.535 because CrR 6.1 (d) findings do not go to the Sentencing Guidelines

Commission. While the written findings and conclusions were not attached in an

appendix to the judgment and sentence as indicated, nothing shows the written findings

and conclusions were not sent to the Sentencing Guidelines Commission as required by

CrR 7.2(d), a ministerial duty performed by the court clerk. Without such a showing, we

cannot reason the written findings and conclusions hamper public accountability

required by the Sentencing Reform Act. Thus, the trial court's written findings of fact

and conclusions of law support the imposition of Mr. Guzman's exceptional sentence.

      Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                         Brown, J.

WE CONCUR:



Siddoway, C.J.                   ()                      Fearing, J.




        1 CrR 6.1 (d) requires the court when trying a case without a jury to enter findings
of fact and conclusions of law.

                                           4